         Case 1:20-cv-02540-SDA Document 23 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              10/6/2020
 Jonathan Small,

                                Plaintiff,
                                                              1:20-cv-02540 (SDA)
                    -against-
                                                              ORDER
 Stellar Management LTD et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains one or more claims arising under the Fair Labor Standards Act. The

parties apprised the Court on September 18, 2020 that a settlement has been reached. (ECF No.

18.) The parties thereafter consented to have all proceedings held before me. (ECF No. 22.) In

light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

the parties must file a joint letter or motion that addresses whether the settlement is fair and

reasonable. Accordingly, the Clerk of Court is respectfully requested to re-open this case.

       Any such letter or motion shall be filed by Tuesday, October 20, 2020, and should address

the claims and defenses, the defendants’ potential monetary exposure and the bases for any

such calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’

defenses, any other factors that justify the discrepancy between the potential value of plaintiffs'

claims and the settlement amount, the litigation and negotiation process, as well as any other

issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s hours expended and
         Case 1:20-cv-02540-SDA Document 23 Filed 10/06/20 Page 2 of 2




the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must

accompany the joint letter or motion.

SO ORDERED.

DATED:         New York, New York
               October 6, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
